Exhibit 12(a) General Electric Company Computation of Ratio of Earnings to Fixed Charges (Dollars in millions) Three months ended March 31, 2009 (Unaudited) General Electric Company and consolidated affiliates Earnings(a) $ 2,588 Plus: Interest and other financial charges included in expense(b) 5,327 One-third of rental expense(c) 149 Adjusted “earnings” $ 8,064 Fixed Charges: Interest and other financial charges included in expense(b) $ 5,327 Interest capitalized 13 One-third of rental expense(c) 149 Total fixed charges $ 5,489 Ratio of earnings to fixed charges 1.47 (a) Earnings before income taxes, noncontrolling interests, discontinued operations and undistributed earnings of equity investees. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense.
